Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harkins (U.S. PG Pub. No. 2015/0377533).
In paragraph 55 Harkins discloses a mixture of a polyol ether (POE) lubricant, meeting the limitations of the base oil of claim 17, and an HFC refrigerant. IN paragraph 72 Harkins discloses that the HFC refrigerant can be one listed in Table 1, and in Table 1, page 9, Harkins discloses numerous HFC refrigerants meeting the limitations of F is a perfluorinated or partially fluorinated lower alkyl group, and RH is a methyl group. The composition must be prepared by adding the HFC refrigerant, as recited in claim 28. While Harkins does not disclose the HFC refrigerant as a fire retardant, or the composition are being useful for lubricating a propulsion system of an electric or hybrid vehicle, the refrigerant and composition of Harkins meet the structural and compositional limitations of the claims and are therefore considered capable of performing the intended use. Claims 17, 19-20, and 28 are therefore anticipated by Harkins.

Claims 17-18, 23, 25, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida (U.S. PG Pub. No. 2019/0024006).
In paragraph 32, Yoshida discloses a lubricant composition containing a perfluoroalkyl group containing compound. In paragraphs 65 and 67 Yoshida discloses that the lubricant composition comprises a base oil, as recited in claim 17. In paragraphs 42-44 Yoshida discloses that the perfluoroalkyl group containing compound meets the limitations of the compound of formula (I) of claim 17-18, where RF is a perfluorinated group having 2 to 6 carbon atoms, L is a linking group, and RH is an alkyl group having 8 to 18 or 6 to 16 carbon atoms, which can be optionally substituted with a benzyl group. In paragraph 67 Yoshida discloses that the base oil can be synthetic oils and poly-α-olefins, as recited in claim 23. In paragraph 69 Yoshida discloses that the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, 21, 30, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (U.S. PG Pub. No. 2019/0024006).
The discussion of Yoshida in paragraph 5 above is incorporated here by reference. Yoshida discloses a composition meeting the limitations of claim 18 and a method meeting the limitations of claim 28, but does not disclose that the groups corresponding to the RF and RH groups of formula (I) have the number of carbon atoms 
In paragraph 43 Yoshida discloses that the group corresponding to the RF group of formula (I) is a perfluoroalkyl group having 2 to 6 carbon atoms, overlapping the ranges recited in claims 19 and 33. In paragraph 44 Yoshida discloses that the group corresponding to the RH group of formula (I) is an alkyl or benzyl-substituted alkyl group having 8 to 18 or 6 to 16 carbon atoms, overlapping the ranges recited in claim 19 and overlapping or falling within the range recited in claim 33.  In paragraph 39 Yoshida discloses that the perfluoroalkyl group containing compound is preferably present in an amount of 0.01 to 10 parts by weight, overlapping the ranges recited in claims 21 and 30 and encompassing the range recited in claim 34. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 19, 21, 30, and 33-34 are therefore rendered obvious by Yoshida.

Claims 22, 24, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Kawata (U.S. PG Pub. No. 2002/0147117).
The discussions of Yoshida in paragraphs 5 and 10 above are incorporated here by reference. Yoshida discloses compositions meeting the limitations of claim 17, where the composition of formula (I) is present in an amount of 0.01 to 10% by weight, implying a base oil content encompassing the ranges recited in claims 24 and 36. 
Kawata, in paragraph 3, discloses a lubricant composition for a sliding member. In paragraph 41 Kawata discloses that the composition normally comprises a base oil which can be a mineral and/or synthetic oil, as in paragraph 67 of Yoshida. In paragraph 45 Kawata discloses that the base oils have a viscosity of 2 to 20 mm2/s at 100° C, overlapping the ranges recited in claims 22, 24, and 35-36. Formulating the composition of Yoshida to contain base oils having the viscosity taught by Kawata therefore meets the limitations of claims 22, 24 and 35-36.
It would have been obvious to one of ordinary skill in the art to formulate the composition of Yoshida to contain base oils having the viscosity taught by Kawata, since Kawata discloses Kawata discloses in paragraph 45 that it is an optimum viscosity suitable for the conditions under which sliding members are used.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Nonaka (U.S. PG Pub. No. 2011/0275549).
The discussions of Yoshida in paragraphs 5 and 10 are incorporated here by reference. Yoshida discloses a lubricating composition meeting the limitations of claim 17. In paragraphs 29 and 71 Yoshida discloses that the composition is useful for lubricating sliding parts, and in paragraph 69 Yoshida discloses that the composition can comprise a phosphorus-containing antiwear agent. Yoshida does not disclose the specific phosphorus compounds of claim 27.

It would have been obvious to one of ordinary skill in the art to include the tricresyl phosphate of Nonaka as the phosphorus-containing antiwear agent in the composition of Yoshida, since Nonaka discloses that it is a suitable phosphorus-containing antiwear agent for lubricating compositions for sliding parts.

Claims 17-19, 21-26, and 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubouchi (U.S. PG Pub. No. 2012/0283162) in view of Yoshida.
In paragraph 1 Tsubouchi discloses a base oil for cooling a device, a device-cooling oil using the base oil, and a device cooling method using the device-cooling oil. In paragraph 16 Tsubouchi discloses that the device to be cooled can be a battery for an electric or hybrid vehicle, as recited in claim 31. The base oil of Tsubouchi meets the limitations of the base oil of claim 17. In Tables 1-3 Tsubouchi discloses base oils having viscosities within the ranges recited in claims 22, 24, and 36, as well as claim 35 (Table 2, Example 7).  In paragraphs 33-36 Tsubouchi discloses that the composition 
The discussions of Yoshida in paragraphs 5 and 10 above are incorporated here by reference. Yoshida discloses a lubricant composition containing a perfluoroalkyl group containing compound. In paragraphs 42-44 Yoshida discloses that the perfluoroalkyl group containing compound meets the limitations of the compound of formula (I) of claim 17-18, where RF is a perfluorinated group having 2 to 6 carbon atoms, L is a linking group, and RH is an alkyl group having 8 to 18 or 6 to 16 carbon atoms, which can be optionally substituted with a benzyl group. In paragraph 43 Yoshida discloses that the group corresponding to the RF group of formula (I) is a perfluoroalkyl group having 2 to 6 carbon atoms, overlapping the ranges recited in claims 19 and 33. In paragraph 44 Yoshida discloses that the group corresponding to the RH group of formula (I) is an alkyl or benzyl-substituted alkyl group having 8 to 18 or 6 to 16 carbon atoms, overlapping the ranges recited in claim 19 and overlapping or falling within the range recited in claim 33.  In paragraph 39 Yoshida discloses that the 
It would have been obvious to one of ordinary skill in the art to include the 
perfluoroalkyl group containing group compound of Yoshida in the composition of Tsubouchi, in order to remove foreign substances such as dust which come into contact with the composition of Tsubouchi during use, as discussed in paragraphs 52-59 and 77 of Yoshida.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-21, 28, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-37 of copending Application No. 17/259,278. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 17 of the ‘278 application discloses a composition for cooling a propulsion system of an electric or hybrid vehicle comprising as least one hydrocarbon-based fluid with a boiling point of greater than or equal to 50° C, meeting the limitations of the base oil of claim 17 of the current application, and at least one fire retardant represented by formula (I), meeting the limitations of claim 17 of the current application. Claim 18 of the ‘278 application discloses that the RH group comprises 3 to 22 carbon atoms, meeting the limitations of claim 18 of the current application. Claims 25-27, 30-33, and 36 of the ‘278 application are analogous to claims 19-21, 28, and 31-34 of the current application. Claims 17-21, 28, and 31-34 are therefore rendered obvious by the claims of the current application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 17-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-38 of copending Application No. 17/259,280. Although the claims at issue are not identical, they are not patentably distinct from each other. 
H group containing a number of carbon atoms overlapping the range recited in claim 18 of the current application. Claims 22 and 25-36 of the ‘280 application are analogous to claims 21-23 and 25-34 of the current application. Claim 25 of the ‘280 application also recites a base oil viscosity encompassing the range recited in claims 24 and 35-36 of the current application. The fire retardant concentrations recited in claims 22 and 36 of the ‘280 application imply base oil concentrations of up to 99.5% and 97% respectively, encompassing the ranges recited in claims 24 and 36 of the current application. The claims of the current application are therefore anticipated or rendered obvious by the claims of the ‘280 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 17, 20-21, 23, 28, 30-32, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/259,287. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 18 of the ‘287 application discloses a composition for cooling a propulsion system of an electric or hybrid vehicle comprising as least one base oil and at least one 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771